Citation Nr: 0336113	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  
Service in Vietnam is indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted the veteran's claim 
of entitlement to service connection for diabetes mellitus 
based on presumed exposure to herbicides in Vietnam and 
denied his claim of entitlement to coronary artery disease, 
claimed as secondary to diabetes mellitus.  

Thereafter, the veteran relocated to Ohio and his VA claims 
folder was transferred to the RO in Cleveland, Ohio.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's coronary artery disease is related to his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Coronary artery disease is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his coronary artery disease was 
caused by his service-connected diabetes mellitus.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the December 
2002 Statement of the Case.  Crucially, the RO informed the 
veteran of VA's duty to assist him in the development of his 
claim in a letter dated in November 2001.  This letter 
advised the veteran of the provisions relating to the VCAA, 
to include advising him that he could provide medical 
evidence showing that the claimed disability is related to 
service or a service-connected disability.  

The record shows that the RO furnished the veteran a letter 
in November 2001 advising him of the provisions relating to 
the VCAA, to include advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorder at issue herein.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  

The Board notes that, even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs 345 F.3d 1334 (Fed. Cir. 2003).  
In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, he was notified properly of his 
statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had two years 
to submit evidence in support of his claim (filed in October 
2001), and in fact, he has done so.  It now appears that VA 
has all the information needed to decide the case.   It 
therefore appears pointless to require VA to wait still 
longer to adjudicate this appeal when it is clear that no 
additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on two 
occasions, in response to the SOC and the 90 day notice of 
transfer of the claims file to the Board that he had more 
time to submit evidence.  And presently, no additional 
evidence appears to be forthcoming more than a year after he 
was furnished the formal VCAA-notice letter in November 2001.  
Since the veteran has, as a matter of fact, been provided at 
least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board will 
proceed.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records and 
private treatment records.  In February 2002, in response to 
the January 2002 VCAA letter, the veteran submitted 
authorization for VA to obtain treatment records from a 
private health care provider, Dr. S.M.  In March 2002, the RO 
received treatment records from Dr. S.M. dated from November 
1997 to January 2002.  The veteran has not identified any 
other relevant evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability. 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual background

As noted in the Introduction, service connection is in effect 
for diabetes mellitus.  It appears from the record that 
diabetes mellitus was initially diagnosed in September 2000.  

Private treatment records show that the veteran underwent 
cardiac catheterizations in June 1995, July 1999 and October 
2000.  In treatment records dated in June 1995, the veteran 
was diagnosed with arteriosclerotic heart disease with risk 
factors of mother's history, high cholesterol and smoking.  
There was no evidence of diabetes at that time.  The veteran 
complained of recurrent chest pains and was diagnosed with 
coronary artery disease in May 1999.  In July 1999, he was 
admitted to the hospital for arteriosclerotic coronary artery 
disease.  

On VA examination in March 2002, the diagnosis was history of 
coronary artery disease due to diabetes.  

In the June 2002 VA rating decision which has been appealed, 
the Philadelphia RO concluded that the evidence did not show 
that coronary artery disease was related to service-connected 
diabetes mellitus.  Specific evidence was not discussed.

The veteran was afforded another VA examination in August 
2002.  The examination was performed by the same VA physician 
who conducted the March 2002 examination.  It was noted that 
the veteran's cardiac condition started in 1994, led to a 
myocardial infarct with a stent in 1995.  The examiner noted 
that the veteran was a truck driver and had commercial 
drivers license physical examinations every two years; 
examiners had evidently told the veteran all through the 
1990s that his blood sugar was a little high.  The examiner 
indicated that this was consistent with what is known about 
diabetes mellitus in many people that they have abnormal 
glucose metabolism for some time before they develop frank 
diabetes, not in every case, but in many cases of adult-onset 
diabetes, that is diabetes type II, which the veteran has.  

The examiner opined that it was more likely than not that 
even though the veteran had other risk factors diabetes was 
the most significant risk factor as it caused cardiac disease 
earlier, more often and more severely than family history of 
diabetes mellitus, smoking or hypertension.  

In an August 2002 statement, Dr. M.R., the veteran's treating 
physician, addressed the question of whether the veteran's 
coronary artery disease was related to his diabetes mellitus.  
Dr. M.R. stated that it would be very difficult, given the 
overwhelming body of evidence that directly implies diabetes 
mellitus as a distinct and direct cause of coronary artery 
disease, for him or anyone for that matter to believe that 
the two are unrelated and that diabetes is not a cause of 
coronary artery disease.  Dr. M.R. noted that it is well 
known now that sometimes a patient will present with coronary 
artery disease, but might not have overt diabetes, and that 
most diabetic patients exist in a pre-diabetic state 
manifested by empiric glucose tolerance before there is 
manifestation of the overt disease.  The physician further 
noted that even in a pre-diabetic state with impaired glucose 
tolerance post-prandial hypoglycemia, which could easily go 
undetected, was highly associated with onset of vascular 
disease and coronary artery disease.  Thus, it is easily 
understandable that a patient might initially present with 
vascular associated problems, but without being diagnosed as 
diabetic per se.  In a March 2003 statement, Dr. M.R. 
reiterated his assertions.  

On an April 2003 Supplemental Statement of the Case, the 
Cleveland RO concluded, in essence, because the coronary 
artery disease preceded the diagnosis of diabetes mellitus, 
service connection could therefore not be awarded on a 
secondary basis.

Analysis

The Board initially notes that the veteran does not contend, 
nor is any evidence of record suggestive of, the incurrent of 
coronary artery disease during or service or for many years 
thereafter.  The veteran contends that he has coronary artery 
disease which is secondary to his service-connected diabetes 
mellitus.  The Board's discussion with therefore be confined 
to the issue of secondary service connection.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the medical evidence shows that the veteran has 
coronary artery disease and that service connection is in 
effect for diabetes mellitus.  Accordingly, Wallin elements 
(1) and (2) have been satisfied.  

With respect to Wallin element (3), medical nexus, there is 
of record evidence which establishes that the veteran's 
coronary artery disease is related to his service-connected 
diabetes mellitus.  This evidence consists of the August 2002 
VA examiner's opinion that it was more likely than not that 
the veteran's diabetes mellitus was the most significant 
factor in the development of his cardiac disease.  That 
opinion was based on a complete examination and a review of 
the claims file.  
Also of record is an August 2002 statement from the veteran's 
treating physician, Dr. M.R., wherein he maintained that the 
veteran's coronary artery disease was related to his service-
connected diabetes mellitus.  

The Board is aware that the RO denied the claim for service 
connection based on the fact that the veteran's coronary 
artery disease was diagnosed prior to diabetes mellitus.  
However, both the August 2002 VA examiner and Dr. M.R. stated 
that given the veteran's clinical record and what is known 
about diabetes, it was not unusual for a person to develop 
vascular problems before being diagnosed as diabetic.  Thus, 
the RO's objections have been effectively answered by both a 
VA and a non VA physician.

In short, Wallin element (3) has been met with respect to the 
coronary artery disease.  Since all three Wallin elements are 
satisfied with respect to coronary artery disease, service 
connection is granted for that disability.  

In summary, for the reasons and bases expressed above, the 
Board concludes that  service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus 
is granted.  The appeal is allowed to that extent.


ORDER

Entitlement to service connection for coronary artery disease 
on a secondary basis is granted. 



	                        
____________________________________________
	BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



